Mooee, J.
G.S.28-112 provides that “If a claim is presented to and rejected by the . . . administrator . . . , the claimant must, within six months, after due notice in writing of such rejection . . . commence an action for recovery thereof, or be forever barred from maintaining an action thereon.”
The purpose of this statute is to expedite the administration and settlement of estates. The language is positive and explicit, and the section must be enforced in accordance with the plain meaning of its terms. Batts v. Batts, 198 N.C. 395, 151 S.E. 868; Morrisey v. Hill, 142 N.C. 355, 55 S.E. 193.
The court purported to find facts. The only evidence before the court was the four letters. The facts were stipulated, therefore the only matter for the court was a question of law. Where a cause has been submitted to the court upon stipulated facts, the court has no authority to make additional findings of fact unless so authorized by the stipulations. Swartzberg v. Insurance Company, 252 N.C. 150, 113 S.E. 2d 270. In the case at bar the challenged findings of fact are merely conclusions of law.
The crucial question on this appeal is whether or not the letter *239of 24 September 1958 rejected plaintiff’s claim so as to invoke the bar of the statute.
To bring into play the six months limitation of G.S. 28-112 for institution of action on the claim, it is necessary that there be a rejection of the claim and that the rejection be absolute and unequivocal. An administrator may not claim the benefit of the bar of the statute when the rejection leaves the matter open for further negotiation or adjustment.
The letter of 24 September 1958, in the second sentence, rejects and disallows the claim. If nothing more had been said, the disallowance would have been sufficient. But the letter goes further and explains that the claim is considered “excessive” and “unreasonable.” Then it is said, “. . . if you care to discuss any phase of these claims with me I shall be glad to talk to you." Plaintiff probably inferred, and rightfully so, that the claim was being rej ected only as to amount. The letter leaves the impression that negotiations are in order and implies that a discussion might result in allowance and settlement of the claim in some amount.
That the matter was not considered closed is borne out by sub-squent correspondence. In response to defendant’s offer to discuss the claim, plaintiff on 27 October 1958 wrote a letter requesting a conference for 3:00 P.M. on 30 October. Thereafter counsel for defendant advised that the administrator had considered the claim and offered $300.00 in settlement and requested an answer.
The correspondence taken as a whole indicates that neither party considered that the claim had been unqualifiedly rejected or that negotiations had ended. The purported rejection was not such as to start the running of the statute.
The New York statute is practically identical with G.S. 28-112. The Court of Appeals in Hoyt v. Bonnet, 50 N.Y. 538 (1872), deals with a similar situation. Plaintiffs filed a claim and defendants rejected it in the following terms: “. . . executors ... as at present advised, decline to pay your claims .... they will be greatly obliged if you will furnish them a bill of particulars containing the items of your accounts . . . .” The Court declared that the rejection “should not be ambiguous or equivocal, capable of two interpretations, but decided, unequivocal and absolute; such an act or declaration as will admit of no reasonable doubt that the claim is definitively disputed or rejected, so that the claimant will be without excuse for not resorting to his action within the time required to save his claim. To construe and apply the statute in a manner more liberal to the representatives of estates would make it a trap and a snare to claimants. They might be misled, and induced to remain passive until they had *240lost the right of action by a notice or a declaration so carefully drawn or made as to lull them to rest; . . . See also Donnally v. Welfare Board (Md. 1952), 92 A. 2d 354, 34 A.L.R. 2d 996, in which it is said by way of dicta that a rejection must be absolute.
The judgment is reversed and the cause remanded for further proceedings in accordance with law.
Reversed.